DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,9-16,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US Patent No. 9431536).


 	With respect to claim 1, Wu et al discloses  a fin (Lines 35-45, Col 2) comprising silicon (Col 2); a gate structure (108, Fig.1E) over a channel region of the fin (between 114A on the left and the right,Fig.1E), the gate structure having a first side (left side,Fig.1E) opposite a second side (Right side,Fig.1E); a first source or drain structure at the first side of the gate structure (118A,114A-B,Fig.1E); and a second source or drain structure at the second side of the gate structure (the same structure as the left side,Fig.1E), the first and second source or drain structures comprising a first semiconductor layer (114B,Fig.1B) and a second semiconductor layer (118A,Fig.1E), the first semiconductor layer in contact with the channel region of the fin (Fig.1E), and the second semiconductor layer on the first semiconductor layer (Fig.1E), wherein the first semiconductor layer comprises a greater concentration of germanium than the second semiconductor layer (Column 4-5), and wherein the second semiconductor layer comprises boron dopant impurity atoms (Column 4,lines 15-25). However, Wu et al does not explicitly disclose that device is a fin structure with a channel in the fin. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Wu et al such that fin structure is used with having a channel in the fin, in order to maximize the number of the transistors on a given wafer. However, Wu et al does not explicitly disclose in Fig.1E that wherein the first semiconductor layer laterally surrounds the second semiconductor layer. On the other hand, in Fg.2E Wu et al discloses wherein the first semiconductor layer (120A) laterally surrounds the second semiconductor layer (118A). It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Fig.1E according to the teachings of Fig.2E, such that silicide layer laterally surrounds the second semiconductor layer, in order to increase the contact area of the source and drain region for manufacturing more reliable device.

 	With respect to claim 2, Wu et al discloses wherein the first semiconductor layer comprises silicon germanium (Column 4), and the second semiconductor layer comprises silicon germanium (Column 5). 

 	With respect to claim 3, Wu et al does not explicitly disclose wherein the first semiconductor layer consists essentially of germanium, and the second semiconductor layer comprises silicon germanium. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Wu et al such that the first layer has essentially germanium and the second layer made of essentially of SiGe, in order to increase the stress on the channel region. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

 	With respect to claim 9, Wu et al discloses wherein the first and second source or drain structures are first and second epitaxial source or drain structures (Columns 4-5) embedded in the fin at the first and second sides of the gate structure (Fig.1E), respectively.

 	With respect to claim 10, Wu et al discloses wherein the gate structure (106,104,Fig.1E) is adjacent a gate endcap structure (110,Fig.1E) or  Wu et al  discloses wherein the gate structure (106,104,110, Fig.1E) is adjacent a gate endcap structure (120A,Fig.1E).

 	With respect to claim 11, Wu et al discloses a fin (Lines 35-45, Col 2) comprising silicon (Col 2); a gate structure (106,104,Fig.1E)  over a channel region of the fin (Fig.1E), the gate structure having a first side (left side,Fig.1E) opposite a second side (right side,Fig.1E);
a first P-type source or drain structure at the first side of the P-type gate structure (Column 4; 118A, 114A-B); and a second P-type source or drain structure at the second side of the P-type gate structure (Column 4), the first and second P-type source or drain structures comprising a dopant diffusion blocking layer (114B,Fig.1E) in contact with the channel region of the fin (Fig.1E), and the first and second P-type source or drain structures comprising a boron-doped semiconductor layer (118 A,Fig.1E; column 4-5) on the dopant diffusion blocking layer. However, Wu et al does not explicitly disclose a P-type gate structure. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Wu et al such that P-type gate structure are used in order to adjust the threshold voltage to a desired value. However, Wu et al does not explicitly disclose that device is a fin structure. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Wu et al such that fin structure is used with having a channel in the fin, in order to maximize the number of the transistors on a given wafer. However, Wu et al does not explicitly disclose in Fig.1E that wherein the first semiconductor layer laterally surrounds the second semiconductor layer. On the other hand, in Fg.2E Wu et al discloses wherein the first semiconductor layer (120A) laterally surrounds the second semiconductor layer (118A). It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Fig.1E according to the teachings of Fig.2E, such that silicide layer laterally surrounds the second semiconductor layer, in order to increase the contact area of the source and drain region for manufacturing more reliable device.


 	With respect to claim 12,Wu et al discloses wherein the dopant diffusion blocking layer comprises silicon germanium (Column 4-5), and the boron-doped semiconductor layer comprises boron- doped silicon germanium (Column 4-5).


 	With respect to claim 13, Wu et al does not explicitly disclose wherein the dopant diffusion blocking layer consists essentially of germanium, and the boron-doped semiconductor layer comprises boron-doped silicon germanium. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Wu et al such that the dopant diffusion layer has essentially germanium and the second layer made of essentially of SiGe, in order to increase the stress on the channel region. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

 	With respect to claim 14, Wu et al discloses wherein the fin further comprises germanium (lines 25-35, Column 2); however, Wu et al does not explicitly disclose and wherein the dopant diffusion blocking layer comprises a greater concentration of germanium than the fin. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Wu et al such that the dopant diffusion blocking layer comprises a greater concentration of germanium than the fin, in order to cause compression on the channel region, thereby improve the performance of the channel region while saving cost. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

 	With respect to claim 15, Wu et al discloses wherein the fin comprises silicon germanium (Col2), the dopant diffusion blocking layer comprises silicon germanium (Col 4-5), and the boron- doped semiconductor layer comprises boron-doped silicon germanium (Col 4-5) .

 	With respect to claim 16, Wu et al discloses wherein the fin comprises silicon germanium (Col 2), the dopant diffusion blocking layer consists essentially of germanium (Col4-5), and the boron-doped semiconductor layer comprises boron-doped silicon germanium (Col 4-5). However, Wu et al does not explicitly disclose the dopant diffusion blocking layer consists essentially of germanium. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Wu et al such that the dopant diffusion blocking layer comprises essentially of germanium, in order to cause compression on the channel region, thereby improve the performance of the channel region. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

 	With respect to claim 19, Wu et al discloses wherein the first and second source or drain structures are first and second epitaxial source or drain structures embedded in the fin at the first and second sides of the gate structure (Fig.1E, Col4-5), respectively.

With respect to claim 20, wherein the gate structure is adjacent a gate endcap structure (110,Fig.1E).


Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US Patent No. 9431536), in view of Liu et al (US Pub No. 20200006545).

 	With respect to claim 4, Wu et al does not explicitly disclose wherein the fin further comprises germanium, and wherein the first semiconductor layer comprises a greater concentration of germanium than the fin. On the other hand, Liu et al discloses wherein the fin further comprises germanium (the region right of 217,Fig.10), and wherein the first semiconductor layer comprises a greater concentration of germanium than the fin (217 and 213,Fig.10). It would have been obvious to one of ordinary skill in the art at the time of invention to have some germanium in the channel region in order to increase the mobility of the transistor and the source and drain region have more germanium than the rest of the fin in order to increase the stress on the channel region.

 	With respect to claim 5,Liu et al discloses wherein the fin comprises silicon germanium (Fig.10), and Wu et al discloses  the first semiconductor layer comprises silicon germanium (Columns 4-5), and the second semiconductor layer comprises silicon germanium (Column 4-5).

 	With respect to claim 6, Liu et al discloses wherein the fin comprises silicon germanium (Fig.10), Wu et al discloses and the second semiconductor layer comprises silicon germanium (Column 5). However, arts cited above do not explicitly disclose the first semiconductor layer consists essentially of germanium. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Wu et al such that the first layer has essentially germanium, in order to increase the stress on the channel region. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US Patent No. 9431536), in view of Liu et al (US Pub No. 20200006545), in view of Chen et al (US Pub No. 20190221655).

 	With respect to claim 7, the arts cited above do not explicitly disclose wherein the fin includes a sub-fin structure comprising an upper silicon germanium layer and a lower silicon layer. On the other hand, Chen et al discloses wherein the fin includes a sub-fin structure comprising an upper silicon germanium layer (300,Fig.4A, claim 10) and a lower silicon layer (Para 15). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Chen et al such that the channel layer is made from SiGe in order to increase the mobility of the transistor.

 	With respect to claim 8, Chen et al discloses wherein the lower silicon layer of the sub-fin structure is continuous with a bulk silicon substrate (Para 15).

 Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US Patent No. 9431536), in view of Chen et al (US Pub No. 20190221655).


 	With respect to claim 17, Wu et al does not explicitly disclose wherein the fin includes a sub-fin structure comprising an upper silicon germanium layer and a lower silicon layer. On the other hand, Chen et al discloses wherein the fin includes a sub-fin structure comprising an upper silicon germanium layer (210,Fig.4A, claim 10) and a lower silicon layer (Para 15). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Wu et al according to the teachings of Chen et al such that the fin includes a sub-fin structure comprising an upper silicon germanium layer and a lower silicon layer, in order to increase the mobility of the transistor while saving cost.

 	With respect to claim 18, Chen et al discloses wherein the lower silicon layer of the sub-fin structure is continuous with a bulk silicon substrate (Para 15, Fig.4A).

Response to Arguments
Applicant's arguments filed on 11/23/2022 have been fully considered but they are not persuasive. Wu et al discloses in Fig.2E the first semiconductor layer laterally surrounds the second semiconductor layer, according to the explanation above. Lateral is x y direction and not in to the Z direction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895